DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A2 in the reply filed on September 7, 2021, is acknowledged.  The traversal is on the ground(s) that all of the identified species are sufficiently similar that an undue search burden does not exist.  This is not found persuasive because, at the very least, the species would require a different field of search since the pressure vessel of Species (A1) utilizes a cylinder located within a container and Species (A2) utilizes spherical inserts within opposing hemispherical shells.  
Claims 9-14, 17-18, 20-21, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 7, 2021 and June 21, 2021. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 

In ¶[0079] reference is made to a “body of iron 7” in Fig. 1.  However, there is no such body of iron in Fig. 1.  It is assumed applicants intended to refer to Fig. 2.  
Appropriate correction is required.

Drawings
Figures 17-18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least Figs. 1-2, 4-5, 7, 10-13, and 15-16 appear to be informal drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites, inter alia, that “the piston and cylinder include cooperating portions of reduced area.”  However, it is unclear what is meant by “cooperating portion of reduced area.”  How do the piston and cylinder cooperate in a reduced area?  Moreover, it is pointed out that although the claims are interpreted in light of the specification limitations from the specification are not read into the claims.  For examination purposes it is assumed that any portion of the piston and cylinder which exhibits a “reduced area” and which “cooperates” meets the claim.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 15-16, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,567,896 to Ji Young Chang (hereinafter “Chang”) in view of a publication to Y. Kawashima entitled “Diamond synthesis using a new type of high-pressure apparatus,” Rev. Sci. Instrum., Vol. 59, Issue 4, pp. 667-68 (1988) (“Kawashima”). 
Regarding claim 1, Chang teaches an apparatus for the manufacture of synthetic diamonds (see, e.g., the Abstract, Figure, and entire reference) comprising: 
a pressure vessel having a chamber therein (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach a pressure vessel (1) having a cylindrical chamber (2) therein); and
a body located in the chamber (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that anvil blocks (3), (4), and (5) are located within the chamber (2)), 
wherein the pressure vessel and the body are formed of materials having different coefficients of expansion, the coefficient of expansion of the body being greater than the coefficient of expansion of the pressure vessel (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the pressure vessel (1) has a lower coefficient of thermal expansion than the anvil blocks (3), (4), and (5) along the longitudinal axis of the cylindrical chamber (2));
wherein the pressure vessel is formed from a material having a melting point in excess of 1327°C and capable of withstanding a pressure of at least 4.4GPa at temperatures in excess of 1327°C (see, e.g., col. 3, l. 52 to col. 4, l. 22 which teach that the pressure vessel (1) may be comprised of a material such as tungsten (W) which has a melting point of 3,400 °C and is capable of withstanding pressures of at least 4.4 GPa at temperatures in excess of 1,327 °C);
wherein the chamber is configured to receive the body, and a carbon source (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the chamber (2) is configured to receive a compactible material (8) between two anvil blocks (6) and (9) within a sleeve (7) which may be in the form of a carbon source);
wherein the apparatus further comprises a heating means configured to heat at least the body to a temperature at least of 1327 °C (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach an induction coil (15) which is capable of heating the blocks (3), (4), and (5) to a temperature of at least 1,327 °C); and
wherein the coefficient of expansion of the body is selected such that upon heating thereof to at least 1327°C pressure is exerted on the carbon source (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10, including the Examples in col. 3, ll. 10-51 which teach that the coefficient of thermal expansion of the blocks (3), (4), and (5) is such that upon heating to temperature of greater than 1,327 °C, pressure is exerted on the compactible material (8)).  
Chang does not explicitly teach that a pressure of 4.4 GPa is exerted on the carbon source.  However, in Fig. 1 and p. 667-68 Kawashima teaches an analogous high pressure apparatus which uses thermal stress to produce high pressures capability of synthesizing diamond.  In Fig. 1 and at p. 667 Kawashima specifically teaches that a graphite disk is placed between a cemented carbide ball comprised of WC-5.5 wt. % Co and an alumina cylinder.  After being heated by induction heating, thermal expansion of the cemented carbide ball produces pressures of at least 4.9 GPa which, as evidenced by the X-ray diffraction pattern of Fig. 2, causes at least some of the carbon to transform into diamond.  Thus, a person of ordinary skill in the art would look to the teachings of Kawashima and would readily recognize that pressures of at least 4.4 GPa may be exerted on the compactible material (8) at temperatures in excess of 1,327 °C through the use of materials such as tungsten carbide (WC) as the thermal expansion blocks (3), (4), and (5) within a tungsten (W) crucible as taught by Chang with the motivation for doing so being to facilitate the production of the higher temperatures and pressures necessary for the formation of materials such as diamond.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Chang teaches that 
the body has at least two body surfaces (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the blocks (3), (4), and (5) have at least two surfaces), 
expansion of at least one of the body surfaces is constrained by engagement of the at least one of the body surfaces with a surface of the chamber, another of the body surfaces is not engaged with a surface of the chamber (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that at least one side of block (3) is engaged with a surface of the chamber (2) while the other side is engaged with block (4)).  
Chang does not explicitly teach that the carbon source is situated between a surface of the chamber and the another of the body surfaces that is not engaged by the surface of the chamber; or the body has at least one body surface, and the carbon source is situated around the body between the at least one body surface and the surface of the chamber.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and p. 667 Kawashima teaches an embodiment in which the carbon source material (i.e., the graphite disk) is placed directly between a surface of a chamber within a sintered alumina vessel and a surface of the cemented carbide (WC) body while an opposite side of the 
Regarding claim 3, Chang teaches that the body includes a piston (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the body is in the form of anvil blocks (3), (4), and (5) which may be broadly considered as a piston).
Regarding claim 4, Chang teaches that the chamber is in the form of a cylinder and the piston is arranged in the cylinder (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the blocks (3) are arranged within a cylindrical-shaped chamber (2)).  
Regarding claim 5, Chang teaches that the piston and cylinder include cooperating portions of reduced area (see, e.g., the Figure which shows that block (3) has a smaller cross-sectional areas than a bottom of the cylindrical chamber (2) and, hence, at the point of contact there is a cooperating portion of reduced area; alternatively, the plug (12) in the Figure, which forms a part of the enclosed chamber (2) exhibits a smaller cross-sectional area where it contacts block (3’)and, hence, there is a cooperating portion of reduced area; still alternatively Fig. 1 of Kawashima shows that the graphite disk has a diameter which is smaller than the diameter of the cemented carbide ball and, 
Regarding claim 6, Chang does not explicitly teach a catalyst located in the chamber.  However, in the Figure and at p. 667 Kawashima teaches the use of cobalt around the cemented carbide ball as a catalyst metal for the synthesis of diamond.  Thus, a person of ordinary skill in the art would, when utilizing the apparatus taught by the combination of Chang and Kawashima to produce diamond, be motivated to include a catalyst metal such as cobalt within the cylindrical chamber (2) of Chang in order to promote the formation of diamond.  
Regarding claim 7, Chang does not explicitly teach that the catalyst is comprised in the body.  However, in the third full paragraph on p. 667 Kawashima teaches that the cemented carbide ball includes 5.5 wt.% cobalt within the body.  Thus, a person of ordinary skill in the art would, when utilizing the apparatus taught by the combination of Chang and Kawashima to produce diamond, be motivated to include a catalyst metal such as cobalt in the blocks (3) of Chang in order to promote the formation of diamond.  
Regarding claim 8, Chang does not explicitly teach that the carbon source is a part of the body.  However, in Fig. 1 and p. 667 Kawashima teaches that the cemented carbide ball was plated with cobalt having a thickness of 0.1 mm.  Thus, a person of ordinary skill in the art would, when utilizing the apparatus taught by the combination of Chang and Kawashima to produce diamond, be motivated to include a catalyst metal such as cobalt as part of the blocks (3) in the apparatus of Chang in order to promote the formation of diamond.  
Regarding claim 15, Chang does not explicitly teach that the material from which the body is formed includes at least one material selected from the group consisting of: W, Nb, Mo, Ta, V, Ru, MoSi2, Rh, Fe, Ni, Cu, and TZM.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and at p. 667 Kawashima specifically teaches that the cemented carbide ball is comprised of WC-5.5 wt. % Co and an alumina cylinder.  Thus, a person of ordinary skill in the art would look to the teachings of Kawashima and would readily recognize that pressures of at least 4.4 GPa may be exerted on the compactible material (8) at temperatures in excess of 1,327 °C through the use of materials such as tungsten carbide (WC) as the thermal expansion blocks (3), (4), and (5) within a tungsten (W) crucible as taught by Chang with the motivation for doing so being to facilitate the production of the higher temperatures and pressures necessary for the formation of materials such as diamond.
Regarding claim 16, Chang teaches that the material from which the chamber is formed includes at least one material selected from the group consisting of: W, Nb, Mo, Ta, Ru, MoSi2, Rh, a cermet, 3% Co doped tungsten carbide, Boron Carbide, Hafnium Carbide, Boron Nitride and diamond  (see, e.g., col. 3, l. 52 to col. 4, l. 22 which teach that the pressure vessel (1) may be comprised of a material such as tungsten (W)).
Regarding claim 27, Chang teaches that the heating means is a furnace and the pressure vessel is situated within the furnace (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that a furnace (14) is provided around the induction coil (15), thereby facilitating more efficient heating of the pressing vessel (1); moreover, the pressing vessel (1) itself is situated within the furnace (14)).
Regarding claim 28, Chang teaches that the furnace is capable of heating the pressure vessel, the body and the carbon source to a temperature in the range of 1327°C to 4000°C (see, e.g., Examples 1-3 in col. 3, ll. 10-51 which teach that the pressing assembly is heated to a temperature of at least 1,500 °C).

Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kawashima and further in view of U.S. Patent Appl. Publ. No. 2001/0001385 to Nakamura, et al. (“Nakamura”). 
Regarding claim 19, Chang teaches at least one gasket, each of the at least one gasket being situated between adjacent components of the apparatus (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that a sleeve (7) is provided between adjacent blocks (9) and (5) within the apparatus with said sleeve (7) being equated with the gasket as claimed).  Alternatively, in Figs. 1-3 and ¶¶[0033]-[0037] as well as elsewhere throughout the entire reference Nakamura teaches an analogous embodiment of a HPHT apparatus for the fabrication of diamond.  In Fig. 3 and ¶[0036] Nakamura specifically teaches that components within the HPHT press such as cylinders and anvils which are sealed by means of a gasket (9) comprised of pyrophyllite.  Thus, a person of ordinary skill in the art would look to the teachings of Nakamura and would readily recognize that components within the pressing vessel (1) of Chang such as between the plug (12) and wall (10) may be sealed by means of a gasket comprised of a material such as pyrophyllite with the motivation for doinb so being to provide an effective means for sealing the interior of the cylindrical chamber (2) from the ambient. 
Regarding claim 22, Chang teaches that a material from which the at least one gasket is formed includes at least one material selected from the group consisting of: carbon, carbon reinforced composites, carbon fiber reinforced composites, carbon-carbon (including carbon reinforced carbon, carbon reinforced graphite, carbon fiber reinforced graphite, or carbon fiber reinforced carbon), soapstone, pyrophyllite, other materials capable of withstanding the temperatures experienced by the apparatus and functioning as a gasket, and any of the aforementioned in sheet form (see, e.g., Example 1 in col. 3, ll. 10-30 which teach that the sleeve (7) is comprised of graphite (i.e., carbon)).  Alternatively, as noted supra with respect to the rejection of claim 9, in Figs. 1-3 and ¶¶[0033]-[0037] as well as elsewhere throughout the entire reference Nakamura teaches an analogous embodiment of a HPHT apparatus for the fabrication of diamond.  In Fig. 3 and ¶[0036] Nakamura specifically teaches that components within the HPHT press such as cylinders and anvils which are sealed by means of a gasket (9) comprised of pyrophyllite.  Thus, a person of ordinary skill in the art would look to the teachings of Nakamura and would readily recognize that components within the pressing vessel (1) of Chang such as between the plug (12) and wall (10) may be sealed by means of a gasket comprised of a material such as pyrophyllite with the motivation for doinb so being to provide an effective means for sealing the interior of the cylindrical chamber (2) from the ambient.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kawashima and further in view of U.S. Patent No. 4,632,817 to Yazu, et al. (“Yazu”). 
Regarding claim 23, Chang and Kawashima do not explicitly teach at least one seed diamond in the chamber.  However, in at least Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 as well as elsewhere throughout the entire reference Yazu teaches an analogous embodiment of a synthesizing vessel (10) for the production of diamond under high pressure and high temperature (HPHT) conditions which is comprised of, inter alia, a carbon source (12a), a solvent metal layer (13a), and one or more seed crystal(s) (11a) embedded within a partition layer (16) which together form a chamber (10a).  During crystal growth a temperature gradient along the vertical axis causes carbon atoms to diffuse towards the seed crystal (11a) such that a single crystal diamond is grown thereupon.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would be motivated to incorporate at least one diamond seed crystal within the HPHT apparatus of Chang and Kawashima in order to promote the growth of a single crystal diamond thereupon.  
Regarding claim 24, Chang and Kawashima do not explicitly teach that the at least one seed diamond is comprised in the body.  However, in Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 Yazu teaches that the seed crystal (11a) is embedded within partition layer (16) and the solvent metal layer (13a) which, together with the carbon source (12a), forms the chamber (10a).  In this regard the seed crystal (11a) may be broadly considered as being comprised within the body forming the chamber (10a).  Thus, a person of ordinary skill in the art would be motivated to incorporate one or more diamond seed crystals within the cemented carbide ball and/or within the catalyst layer in Fig. 1 of Kawashima on a side facing the graphite disk with the motivation for doing so being to 
Regarding claim 25, Chang and Kawashima do not explicitly teach that the heating means is adapted to create a temperature gradient across the chamber rising from one side of the chamber to the other.  However, in Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 as well as elsewhere throughout the entire reference Yazu teaches an analogous embodiment of a synthesizing vessel (10) for the production of diamond under high pressure and high temperature (HPHT) conditions which is comprised of, inter alia, a carbon source (12a), a solvent metal layer (13a), and one or more seed crystal(s) (11a) embedded within a partition layer (16) which together form a chamber (10a).  During crystal growth a heater (14) is adapted to create a temperature gradient across the chamber (10a) along a longitudinal axis thereof from one side to the other in order to cause carbon to diffuse from the source (12a) to the seed crystal (11a) for the deposition of diamond thereupon.  Exemplary heaters capable of producing the desired temperature gradient are shown in, for example, Figs. 6-7 and col. 6, l. 65 to col. 8, l. 8 of Yazu.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would be motivated to utilize a heater (14) capable of producing a temperature gradient within the pressing vessel (1) of Chang such that growth of a diamond single crystal upon a seed (11a) via diffusion of carbon from the graphite disk of Kawashima is promoted.  
Regarding claim 26, Chang and Kawashima do not explicitly teach that the heating means is adapted to create a temperature gradient across the chamber rising from one side of the chamber to the other; and the temperature gradient rises from the surface of the chamber farthest from the body where the catalyst is situated to the surface supra with respect to the rejection of claim 25, in Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 as well as elsewhere throughout the entire reference Yazu teaches an analogous embodiment of a synthesizing vessel (10) for the production of diamond under high pressure and high temperature (HPHT) conditions which is comprised of, inter alia, a carbon source (12a), a solvent metal layer (13a), and one or more seed crystal(s) (11a) embedded within a partition layer (16) which together form a chamber (10a).  During crystal growth a heater (14) is adapted to create a temperature gradient across the chamber (10a) along a longitudinal axis thereof from one side to the other in order to cause carbon to diffuse from the source (12a) to the seed crystal (11a) for the deposition of diamond thereupon.  In this case the temperature risies from the location of the seed (11a) and catalyst (13a) the lat one end to the source of carbon (12a) at the other end.  Exemplary heaters capable of producing the desired temperature gradient are shown in, for example, Figs. 6-7 and col. 6, l. 65 to col. 8, l. 8 of Yazu.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would be motivated to utilize a heater (14) capable of producing a temperature gradient within the pressing vessel (1) of Chang which increases from the location of a seed crystal imbedded within the chamber towards a location of the blocks (3), (4), and (5) as in Chang or towards the cemented carbide ball as in Kawashima such that growth of a diamond single crystal upon a seed (11a) via diffusion of carbon is promoted.  It is also noted that the exemplary heaters disclosed in, for example, Figs. 6-7 and col. 6, l. 65 to col. 8, l. 8 of Yazu are necessarily capable of producing an axial temperature gradient which increases or decreases in the vertical direction by controlling the power to the desired heating elements.  

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kawashima together or, alternatively, further in view of Official Notice. 
Regarding claim 29, Chang and Kawashima do not explicitly teach that the furnace is provided with a temperature sensor and a controller, the temperature sensor providing a furnace temperature feedback to the controller.  However, in Examples 1-3 in col. 3, ll. 10-54 as well as elsewhere throughout the entire reference Chang teaches that the pressing assembly is heated to temperatures of at least 1,500 °C and can be heated to as high as 2,200 °C.  In order to know and maintain the desired temperature there must necessarily be a temperature sensor such as a thermocouple or pyrometer which measures the temperature along with a controller which controls the amount of power supplied to the induction coil (15) in response to the measured temperature such that it is maintained at the desired value.  Accordingly, it is inherent that the system of Chang is necessarily supplied with a temperature sensor and controller which controls the heater output based upon the temperature measured by the temperature sensor in order to maintain the desired temperature during high temperature and high pressure (HTHP) processing.  Alternatively, the use of a computerized temperature controller along with a temperature sensor such as a thermocouple or pyrometer to measure the temperature and control the heater output is well-known in the art, being utilized to provide accurate and precise control of the temperature during crystal growth.  Accordingly, Official Notice it taken of the fact that it would have been obvious to provide a temperature sensor and controller in the apparatus of Chang and Kawashima for this purpose.  Official Notice See, e.g., MPEP 2144.03.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714